 In the Mattel of KARP METAL PRODUCTS Co, INC,andFABRICATEDMETAL LOCAL 1225, UNITED ELECTRICAL, RADIO & MACHINE WORK-ERS OF AMERICA. C I 0Case No C-0097 -Dec de d July 8, 1942Jurisdiction.sheet metal pi oducts manufactuinig industi yUrifair'Labor PracticesInteiteienee,Restraint,and Cociiionuseofobscene,thicatenuig,andcoercive language by supervisory employees toward employees who joinedof supported union,_use of thieats and coercion to induce employees to with-diaw from union, speech by respondent's president containing thinly veiledreference to union menibeis as enemies of the counti3 and saboteurs of thedefense piogramattempt to coerce union stewards into iemoring theirbuttons, and to discredit them in the eyes of union membeisCompany-Dominated Unionformed at suggestion of employer after majoiityof employees had suppoited strike called by a legitimate union, and afteremployermade it clear that he would not eaten into contiact with anyunion, but was willing to deal with own employees,heldcompany-instigated ,Balleisencontracts signed by individual employeesheldillegaland void,support rendered by allowing free use of bulletin boards and setting aheadof night shift so that employees might attend meetings, extensive interfer-ence by supervisory employees in actual conduct of its affairs, declarationsof union preferenceCollective Bargatiningmajority established by signed application cards, des-ignationsnot affected by union's oral persuasion-refusal to bai gain collec-tively; refusal by employer to allow union to prove its claim to representemployees by either of two reasonable methods, employer not Justified insuch iefusal by reliance on contract with employer-dominated organization,strike, called because of such refusal, and respondent's other unfair laborpractices,heldnot to suspend or annul employer's duty to bargainRemedial Orders:employer ordered-to disestablish dominated Employees Union,cease giving effect to contract with it, and to inform in writing employeeswho have signed individual contracts that such contracts are void as viola-tive of the Act, employer ordered to bargain, upon request, with unionPractice and Procedure:petition of employer and newly formed organizationto reopen hearing to receive evidence that such new organization is nowrepresentative of a majority of employeesdeniedon ground that the allega-tions of the petition, even if true, are subsequent to and in no way affect theacts complainedof or the legal conclusion to be drawn therefromUnit Appropriate for Collective Bargaining,all employees in employer's threeshops excluding clerical and office employees, salesmen, the superintendent,the night superintendent, the stock clerk, foremen, and other named per-sons,-persons in supervisory capacitiesexcludedover protest, of employerwhere it is found that they have extensive supervisory powers and regularlyattend foremen's meetings where general questions of production, wage ratesand abilities of employees are discussedMr Christopher W Hoey,for the BoardRubinton c(i Coleman,byMr Samuel RubintonandMr Lester MRosenbloom,of New York City, for the respondent.42 N L R B, No 34119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr Frank Schem er, Mrs Ruth Reenter,andMr Nat Lerner,ofNew York City, for the UnionMr Henry M SchnealermanandMr Philip Stra'iss,of New YorkCity, for the IntervenorMariM Persinger,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CAST;Upon charges and amended chaiges duly filed by Fabiicated MetalLocal 1225, United Electiical, Radio and Machine Workers of Amer-lca,C I O 'l herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSecond Region (New Yoik City), issued its complaint dated July 10,1941, against Karp Metal Products Co, Inc, New York City, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commeice, withinthemeaning of Section 8 (1) and (2) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat 449, herein called theActCopies of the complaint and notice of hearing, as well as sub-sequent notices of postponement of the hearing, were duly servedupon the respondent, the Union, and The Collective Bargain-ing Committee of the Employees of Kaip Metal Products Co,Inc, also known as Karp Metal Products Employees Union,herein called the Employees UnionThereaftei, an amended com-plaint, dated August 25, 1941, was served upon the above-named par-tiesAt the opening of the hearing on September 11, 1941, at NewYoik City before C W Whittemore, the Trial Examiner duly des--ignated by the' Chief Trial Examiner, counsel for the Board movedfurther to amend the complaint, and at the same time served uponthe respondent, the Union, and the Employees Union, copies of theproposed amended complaint.The motion to amend was granted.The complaint as thus amended alleged that the respondent hadengaged in and was engaging m unfair labor practices, within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and(7) of the Act. The Trial Examiner then adjourned the hearinguntilOctober 2, 1941, after having granted a motion by the Em'The complaint designated the charging Unionas Local 1225,United Electrical, Radio&'M climeWorkers of America,C I 0 It appeared from the evidence,however, that thecorrect nameof theUnion is that stated above,and the complaint was accordingly amendedb3 the Trial Examiner in this particular KARP MEIAL PRODUCTS CO, INC121ployeesUnion to iiitei vene in the proceeding to the extent of itsinterest.With respect to the unfair labor practices the complaintas amendedon September 11, alleged in substance (1) that on or about February5, 1937, the respondent caused theformationof andinterfered with,dominated, and contributed support to the Employees Union; (2)that, on of about February 5, 1937, February -18, 1938, , Februai y 28,1939, January 2, 1940, and Januaiy 31, 1941, the respondent enteredinto contiacts with the Employees Union and with its employees asindividuals, as a part of its plan to dominate, support, and interferewith the administration of the Employees Union; (3) that on or aboutJune 3, 1941, and at all times thereafter, the respondent refused tobargain with the Union as the exclusive representative of its em-ployees in an appropriate unit, (4) that in and after December 1936,the respondent urged, persuaded, and warned its employees not tojoni or aid the Union of other labor organizations, and threatenedsaid employees with discharge or other reprisals if they-did so, offailed to become or remain, members of the Employees Union ; laid o$employees who did not comply with its wishes in this respect andpromised pay incieases to those who agreed to comply; ordered itsemployees to cease wearing union buttons and dealt with its employeesdirectly during a strike in 1941; made the signing of individual con-tiacts a condition of employment and advised its employees that itwould not enter into a contract with a bona fide union; (5) that be-cause of the foregoing unfair labor practices, the employees, on June5, 1941, went on a strike which continued until June 30, 1941, (6) thatbecause they joined or assisted- the Union or went. on strike the re-spondent (a) on June 30, 1941, and thereafter refused to reinstatePaul Kamner, (b) on July 1, 1941, assigned Morton Goldstein toless desirable work and on July 2 lard off Goldstein and has refusedto reinstate him ; (c) on July 7 and thereafter refused to reinstateTony Pagliaro ; and (d) on July 12, 1941, laid off and discharged,and has since refused to reinstate Constantine Dordom; and (7) thatby the foregoing acts and conduct the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the ActIn- their answers to .,the complamnt,2 the respondent and the Em-ployees Union denied all allegations of unfair labor practicesThereafter, pursuant to notice duly served upon all the parties.the adjourned hearing was held in New Yolk City from Novemberthe respondentsanswerdated Jul\ 29 1941 is tothe original complaintItwasstipulated -it the healing tLat thi, pleading should also be construedasn answer to theeomnlamt as amended on September 11 ana flat all new matter alleged in the amendedcomplaint would be deemed deniedThe answer of the Emplo3ees Union filed on August22was lihetcise cosered o} tnis stipulation 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD17, 1941, to December 12. 1941, before J J Fitzpatrick, the TiialExaminer duly designated by the Chief Trial ExaminerThe Board,the respondent, the Union, and the Employees Union were iepiesentedby counsel, all pai ticipated in the hearingFull oppoi tunity to beheard, to examine and cioss-examine witnesses and to introduce evi-dence bearing upon the issues was afforded all pastiesDuring thehearing, the Union withdrew its charges of discirmmation as to thedischarge of Constantine Doidom, and as to the refusal to, reinstatePaul Kamner,wbeieupon counsel for the Board moved for leave towithdi aw from the amended complaint the allegations covering thesetwo personsThe motion was granted'At the request of counselfor the respondent and the Board, the Trial Examiner also dismissedthe allegations of the complaint which alleged a refusal to reinstateTony PagharoDuring the hearing, Boaid's counsel stated that be-cause of an adjustmentmadewith the respondent in the case of MortonGoldstein, the allegations of discrimination as to Goldstein was to beconsidered withdrawn.To this the respondent agreedAlthough noformal motion was made, the Trial Examiner,in his IntermediateReport, dismissed the allegation; of the complaint with respect toGoldsteinAt the conclusion of the hearing, both the respondent and the Em-ployees Union moved to dismiss the amended complaintThe motionwas denied as to the Employees Union,and ii as takeninder advise-ment as to the respondentThe respondent's motion was denied bythe Trial Examiner in his Intermediate Repoi tA emotion by counselfor the Board to amend the pleadings to conform to the proof, wasgranted without objectionDuring the coarse of the hearing, the TiialExaminer made rulings on othei motions and on objections to the ad-mission of evidenceThe Board has reviewed the rnlmgs of the TrialExaminer and finds that no prejudicial eiioi was committedThei ulrngs are heieby affirmedAfter the hearing, counsel foi the Boardfiled with the Trial Examiner a letter discussing certain issues in thecaseReplies to this letter weie filed thereafter by the respondent andthe Employees UnionOn February 11, 1942, theTrial Examinerissued his InteinnediateReport, copies of which were duly served upon all the partiesHefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, withinthe meaningof Section 8(1), (2), and (5) and Section 2 (6) and (7) of the Act, and iecom-mended that the respondent cease and desist fiom such unfair laborpractices,disestablish.the Employees Union, and take other affirmativeaction to effectuate the policies of the ActV-On March 20,1942, Karp Employees Union, an organization whichwas not in existence at the time of the hearing, petitioned for leave to KARP METAL PRODUCTS CO, INC- 123inteivene in the pi oceechng and moved to ieopen the hearing to takeadditional testimonyOn the same day the respondent filed a motionto reopenThe motions of both paities were supported by affidavitswhich alleged, in substance, that Karp Employees Union currentlyiepiesents the free and uninfluenced choice of a majority of the re-spondent's employees, that the employees have repudiated the Union,and that the respondent signed a contract with Karp Employees Unionon January 23, 1942, which does not expire until 1945. For the reasonsdiscussed below we herewith deny the motion to reopen filed by thei espondent and the petition and motion filed by Karp EmployeesUnionOn March 30, 1942, the respondent filed exceptions to the Inter-mediate ReportNone of the parties requeste&permission to argue theissues orally.The Board has considered the letters filed by the partiesand the exceptions, filed by the respondent and, to the extent that theexceptions are inconsistent with the findings of fact, conclusions oflaw, and order set forth below, finds them to be without mei itUpon the entire i ecord in the case, the Boai d makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTKarp Metal Pioducts Co, Inc, is a New York coiporation withoffices and plants located inNew York CityThe respondent is engagedin the manufacture,sale, and distribution of specially fabricated sheet-metal productsDuring theyear 1940 the iespondent purchased steel,paint, and various other mateiials,valued at moie than $150,000, ofwhich approxiately 40 percent was shipped to the respondent frompoints outside the State of New York.During the same period therespondent's sales amounted to more than$400,000, and appi oximately50 percent of its finished products were shipped to points outside theState of New York-IITHE ORGANIZATIONS INVOLVEDFabi icated Metal Local 1225, United Electrical, Radio & MachineWoikers of America, C. I 0, is a labor organization admitting tomembership employees of the respondentThe Collective Bargaining Committee of the Employees of KarpMetal Products Co., Inc , also known as Karp Metal Products -Em-ployees Union, is an unaffiliated labor organization which limits, itsmembership to employees of the iespondent. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE UNFAIRLABORPRACTICESA Chronology of eventsIn 1933, Metal Workers Industrial Union, herein called the MW. I.U, called a strike at the respondent's plantThe strike was abandoneditshort time later.At about this time, an informal committee of em-ployees, herein called the Shop Committee, was formed and met fromtime to time thereafter with the respondentThe record is not clearas to the method by which the Shop Committee was selected, nor theextent of its activities; in any event it had no connection with theM W I. U.On January 28, 1937, after oiganizational efforts beginning in 1936,International Association of Machinists, herein called the I AM ,called a strike, picketed the respondent's plant, and demanded recogni-tionA large majority of the employees, including all the members ofthe Shop Committee,3 suppor ted the strike 4On February 1 1937,while the strike was still in effect, Milton A Karp, president of therespondent. instructed Foreman Charles Hyatt to deliver to the ShopCommittee the following letter :If the regular Shop Committee of employees will call at myoffice within the next hour I will advise them under what condi-tions I will meet with your representative, even though they at enot employees, to discuss the matters in questionThe Shop Com-mittee should have with them, in addition to the regular fie e mem-bers. the following employeesRaymond LipinskiMichael Yurezko 6Roy BloomSam SilvermanStanley KaczmarczykBill KapplinghausI have chosen these additional men only because they are morefamiliar with the English language and represent the differentdepartments of the factoryIt will be to your advantage to attend this conference.For sonic reason not apparent, Hyatt delivered Karp's letter to (Till,an or;anrzei for the I A M who was directing the strike. GilleZhe committee at this time consisted of Tom Regei, Harry Chaiatz, Fiarmy Lauder-baugh and Joe Tuckei4President Kaip testified that on Febiuaiy 4 1937 he had approximatel3 85 employees,Wind that65 ofth,m Reme on stokeI)e,m natcd in the record a,Ras mond Lapm>ki6De, gaited um the teee,d a, tfichael Yuresko KARPMETAL PRODUCTS CO , INC125informed the stiikers of the contents of the letter, stated that Karphad no right to dictate the members of a committee to meet with him,and instructed the strikers to elect their own committeeThe strikerstheieupon elected Lapinski, Kapplinghaus, Tucker, Lauderbaugh,and Reger as such a committeeAll of these persons weremembersof the existing Shop Committee, or among those whom Karp hadmentioned in his letter as acceptable to him 7The newly electedcommittee at once proceeded to the plant where they conferred withKarpAt this meeting, Karp according to his own testimony, statedthathe waswilling to discuss grievances with anyone the employees(hose to represent them, but that since the strike had been calledwithout warning, he thought that the men should return to work im-mediately and discuss giievances thereafter.Regei, speaking forthe committee, stated that the men wanted Karp to sign a closed-shop contract with the I A MReger testified without contradic-tion and we find, that Karp refused to consider a closed-shop contract,but said that lie would be willing to sign a contract with his ownemployees which they could "calla union contract," embodyingteims which might be agreed onThe members of the committeethen stated that they would discuss Kai p's proposals with the strikei sAccording to Reger's undenied l estimony, when the committee re-ported Karp's offer to the I A M organizers, the oiganizers iefusedto allow the offer to be conveyed to the strikers, and stated that thestrikemust continue.Later on that same day, Kapplinghaus tele-phoned Karp and told him that the men were insisting on a closed-shop contiact, and that. the committee which met with him had notbeen permitted to speak to the menKaip thereupon piepaied andmailed"to all his employees the following letterFEBRUARY 1, 1937DEAR EMPLOYEE This moining we invited a committee ofworkeis to meet with us so that we could state our positionWefeel that you have not been properly infoimed as to what tookplace at that meetingWe theiefoie briefly re-state what tookplaceWe, informed your committee that we wereready at all timesto discuss any complaints that you may have in regard to con-ditions of employment.We offered to write a contract with ouyworking mencontaining an agreement in regard to hours andwages.We told the committee that under no circunnstai,ceswould we enter into a written contract with any union or havea closed shopNo man need pay tiibute or graft to anyone toTheie was evidence that some of these employees were also members of the I A Mstrike committee 7126DECISIONSOF NATIONALLABOR RELATIONS BOARDwork in oui plantWe uphold the American principle that aman is fiee to work under conditions suitable to himselfWe requested the men to return to work and i nfoimed them thatafter they i etui ned to work we would be glad to adjust any com--plaint, if they had any complaint.TWPe told the committee thatwe would not bargaiin with them while the men, were on strikesince a strike is the same as a gunman pointing a gun and demand-ing that you do as he dictates.We have al\\ ays been thoughtful of the w elfaie of oui employeesas is pioven by the fact that most of our workeis have been withus for a good number of years.You know that we have alwaysbeen willing to discuss with you any complaints you may havehadIf you desiie to ietuin to work, we assure you that we will giveyou full piotection of the law, and see that you can safely comeand go fiom your homes to the factoiyWe know fioin whatyour fellow workers have told us that it is only a small numberof woikeis that are threatening and frightening you from goingto woikWe theiefore notify you that unless you ietuin to workon Wednesday moinnig; Febiuaiy 3, at 7 30 A Al we will takeit for granted that you no longer caie to work foi us and willieplace you with other menYours vei y truly,KARP METAL PRODUCTSCO,INC,M J KARP,President[Italics supplied]Alex Ralston, who was foreman of welders during the 1937 strike,testified without contradiction, and we find, that while the strike wascurrent, Lou Karp, brother of President Karp, told him (Ralston)and employee Fred Roebkei that Karp was thinking of moving hisplant to Jersey City where there were "no labor troubles"Ralstonfurther testifiedI asked Lou Karp how he expected the strike to end ultimately:He said that Mr Karp wiis_going to get help from the BrooklynChamber of CommerceHe said that Mr. M J [president] Karp was having a littletrouble getting such help because he had been very lenient withus during the strike in 1933 and the Chamber of Commerce didn'tlike the kind way he treated the strikers at that time, in 1933 ,There was evidence that 20 or 30 strikebreakers were employed by thei espondent toward the end of the strike, and that they were escortedthrough the picket line bs aimed guaids employed by the respondent. KARP METALPRODUCTS CO, INC127On the inoriiing of Febiuaiy 4, 1937, while I A M officials andoiganizeis were absent fiom stidke headquarters, some, of the stinkersselectedKapplinghaus, Tucker, and Lapnrski to act as a committee10 confer again with Karp This connnittee was to discuss the subject ofa contract with Karp, and report hack to the menThe committee metimmediately with KarpLapinski, as spokesman, advised Kaip thatthe stiikeis had taken advantage'of the absence of the I A M offi-cials and had sent the connnittee to advise Kaip that they wished toreturn to woikAccoidnig to the undenied and mutually coiioboia-tive testimony of Kapplingliaus and Regei, the committee then askedthat Kaip draw up "some foim of a contract" bete een the men andthe respondent, which would not be a "union contract "Karp iepliedthat he was in favor of this pioposal, and further agieed that allstrikei s would be taken back to won kHe then stated that he wouldprepare a contract, and instiucted the committee to iepoit to thestiikeis the iesults of this conference, and if the pioposal for a con-tract was satisfactory to the stiikeis, they should send back a largercommittee that afteiioon with autlioiity to actsKaip, by his ownadmission, then went to the Brooklyn Chanibei of Commerce wheiehe secuied contract forms fiom 1. 1. Balleisen who was in chargeof the labor depaitment of the Chamber of CommerceOn the afteinoon of Febiuaiy 4, the committee which had conferredwith Karp that morning, augmented by one or two moie membersincluding Toni Regei, ietuined to the plantThe committee advisedKarp that it had been authorized by the stiikeis to deal with the re-spondent on the proposed contract and to ignore the UnionThecommittee fuithei stated that the inen weie anxious to ietuin to workas soon as possibleReger then said, accoiding to his undenied testismoray, "How are w e going to call the contract?What ale we goingto call onrselves2Are we goinggwto get an oiganization inade out ofourseh es, or rani aiound the w ay e aie now?" - Regei fuithei testifiedwithout coirtiadiction, and w e find as did the Tiial Examiner, thatKarp ieplied, "Call it the way you want toCall it the `Karp MetalEmployees' contiac,tYou fellows should know " Regei's undeniedtestimony continued, "At the end it came out it was the Karp MetalEmployees contract between the employees and Karp, the company";that terms of the proposed contiact were then discussed, and that Kaipexplained that it was necessary that a bargaining committee be se-'The finding that Karp, at the moining meeting, instiucted the stiikeis to send back ahuger committee with authonrty to act is based upon the direct testimony of Kapplinghaus,which vras nncontradicted except that Kapplnnghaus testified later that in the afternoonwhen the committee reported to the men,the nieudemanded that a laigeii committee besent to Karp , and that 'it was not Mi Karp "We find that this testimony is not neces-sarily inconsistent withKappli nghaus' ear her statement that at the mounng meetingKarp suggested that a larger committee be selected 128DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDlected to represent all the employeesKarp then inquired when themen wanted to return to work, and Reger replied, "Well, if we hadn'tbeen down in the dumps i fight now we wouldn't have come up to youand we want to come back to work tomorrow morning, if there is apossibility, and you better get the contracts ready "Karp stated thathe would have the contracts ready the next morning at 7 30 at whichtime the men should report at the plantAfter making some changesin the Balleisen draft contracts to fit the needs of his business, Karphad forms of a contract mimeographed at the Brooklyn Chamber ofCommerceOn the next morning, February 5, 1937, at the appointed time, allthe employees, with the exception of four or five, assembled at theplantThey were called into a general office on the second floor ofthe plant, adjacent to President Karp's private officeKaip and allthe supervisors were present, with the exception of the superintendentKarp told the assembled employees of his conferences with" the commit-tee on the preceding day, and then read and explained, paragraphby paiagraph, the terms of the contract he had preparedAfter eachparagraph was read the men discussed it among themselvesAfterthe discussion, the employees voted on whether they would accept thecontractWhile the vote was being taken, Karp retied to his privateoffice,but the supervisors remainedThe vote on the contract wastaken by a show of hands, and the contract was accepted by a largemajolity.The matter of a bargaining committee to represent the em-ployees, as suggested by Karp on the preceding day, was then con-sideiedSeveral names were suggested, and the employees finallyagreed that the committee should consist of the following. Abe Leifer,Tom Reger, Frank Gawek, Bill Kapplinghaus, Harry Charatz, andMike Yuresco.Karp returned after the committee had been selected,and requested the committee to sign a copy of the contract, which hesigned alsoWhen this had been done, Karp according to his ownabout anybody raising any dispute about this in the future, and sothat there will be no misunderstanding, .I would like to have eachman sign a contract so as to designate these men as their bargainingagency "Nearly all of the employees then signed individual copiesof the contract.The contract recited that it was between the respondent, referredto as the "Employer," and "the duly elected collective bargainingcommittee consisting of the employees of the Karp Metal Products Co ,and each and every one of the employees of said company, hereinaftercalled the 'Enmployees "' It provided for the continuance of existing^w age rates, a 40-hour week, and time and one-half for overtimeThe KARP METAL PRODUCTS CO , INC129r0"Employer" agreed not to cause a lock-out if the "Employees" ob-served the contractParagraph four stated, "The employees agreethat henceforth and during the entire period of this agreement . ,they or any of them, will not go out on sti ike " Paragraph five pro-vided that the employees were flee to loin or refrain fiom joining anyunion, and thatFurthermore, no employee or person working for the employershall be obliged or required to, but may voluntarily, join theKarp Metal Products Employees' Union.The employees, or anyof them, shall not and have not the right to demand a closed shopor recognition by the Employer of any union, and the Employerhas the absolute and unqualified right to hire or discharge anyemployee or employees for any reason or for no reason, and re-gardless of his or their affiliation or nonaffilration with any union 8Paragiaph five further provided that "the questionas tothe pro-priety of an employee's discharge is in no event to be one for media-tion or arbitration "The piovisions as to hours and, wageswere to beoperative for 1 year, the contract itself, however,was to remain ineffect until March 1942-Upon the signing of the contract, the strikers returned to work.All signed copies of the contract were kept by the respondent's book-keeper, who also kept a supply of unsigned copiesThereafter, accord-ing to the unconti adicted -testimony of Karp and Reger which weaccept, as did the Trial Examiner, when a new employee was hired atthe plant he was approached by a member of the Employees Union,and requested to sign the contract. If he agreed, a copy of the con-tiact was secured froni the bookkeeper, and returned to him afterthe new employee had signed itThe practice of soliciting new em-ployees to sign the contract was discontinued after 1937Some 105contracts were signed individually and filed with the bookkeeperduring that'year.After the failure of the strike in February 1937, the I A Mbecame inactive in the respondent's plantIn March 1937, subsequent to the signing of the contracts, the firstmeeting of the Employees Union was held.At this meeting the'The record contains no +explanation of how the "Karp Metal Products Employees'Union" came to be mentioned in a couti act drawn tip solely by the respondentKarp him-self testified that "at the time that the contracts were signed,there was no organizationactually formed yet, but they said they were going to form an organization, and theycalled themselves, foi the want of a better name, the Karp Metal Products EmployeesUnion,and the day before,when we talked about getting up the contract,we mentionedthat it would be something like the Karp Metal Products Employees UnionAnd thenafter that they began to sort of organizing and forming and functioningThey d d nothave time between the, day before and the time of the signing of-the contract to actuallyelect offieers,lai d decide definitely how they were going to function472814-42-vol 42-9 130DECISIONSOF NATIONAL"LABOR RELATIONS BOARDC B. C YO was authorized to prepare a constitution and bylaws, andapplication and membership cards ` At a meeting in May 1937, theconstitution and bylaws were adopted, officers were elected," and duesof 25 cents per month decided onOnly 1 month's dues were col-lectedAccording to Chairman Reger,_"It was ' not necessary to collectany more dues," because the amount collected sufficed to pay for theprinting of application cards,- and other incidential expensesTherental for the hall at Windmill Tavern, where membership meetingswere held, was paid by taking up a collection at the end of eachmeetingAfter a few meetings, the owner of Windmill Tavern do-nated the 'use of the hall in consideration of patronage received.Several employees testified without contradiction, and we find as didthe Trial Examiner, that all employees of 6 weeks' standing or morewere, considered members of the Employees UnionMembershipmeetings averaged five or six a yearNotices thereof were preparedby it member of the C 'B C, or, at his request, by one of the clerksin the respondent's production office, and posted on the bulletin boardin the plantMartin Gould testified without contradiction that whilehe worked in the production office, he prepared about five such noticesat the direction of his immediate superior, Salvatore Emanuel.Wecredit Gould's testimony, as did the Trial ExaminerIt is evidentfrom the uncontradicted testimony of Nathan Abramowitz, an em-ployee on the night shift, that the night shift at the respondent's plantwas delayed in starting on those days on which the Employees Unionconducted meetings, so that all the employees' might attend the meet-ingsAbramowitz stated that on one occasion when he objected tohaving to go to a meeting of *the Employees Union because he had tomake up the time lost by working overtime, Night SuperintendentLou Karp told him that he must attend, stating "You could not work,all the fellows are going and [you] would have to go."We acceptAbramowitz's testimony in this regard.Each year after the 1937 contract was signed, the C B. C , pursuantto instructions from the members of the Employees Union, met withKarp and extended the terms of the original contract In 1941, how-ever, upon the advice of his attorney, Karp proposed to the C.-B C.that the prohibitions in the original contract against strikes, ,a closedshop, and union recognition, be eliminated, and that the contract beamended in this respect, to read as follows :iOThe documents continuing the February 1937 contract in effect were signed by "TheCollective Bargaining Committee of the Employees of the Karp Metal Products Co Inc "Consequently,the actual negotiating committee of the Employees Union will b" hereinrefeired to as the C B C , in order to distinguish it from tee labor organization itself"Tom Regei w is elected chairman,BillKapplinghaus,vice chairman,Raymond Lapin-ski,secretaiy,and harry Charatz,tieasurerAs we find in Section III C 1,en/ra,Kapplinghaus was head d e settee and a supervisory employee KARP METAL PRODUCTS CO , INC131FIFTH Any employee has the right to join any Union of hisown choosing or to refrain from joining any Union It ismutually agreed that the Employer'splant will operate on theopen-shop basisFurthermore,no employee or person workingfor the Employer shall be obliged or required to join the KarpMetal Products Employees Union, and it does not in any waypreclude the employees from having any other organization orassociation or agent representing them. or advising them in col-lective bargainingThe Employer has the absolute and unquali-fied right to hue or discharge any employee or employees forany season and regardless of his or their affiliation or non-affiliation with any organization or association,except that theEmployer agrees that no employee of employees will be dis-chargedbecause of legitimate activities or affiliations with anyof gamzation of associationA discharged employee may submit either in person or throughhis Committee to the Employer facts indicating that his dis-charge was unreasonable and the Employer may at its discretionreinstate said employee,it being the intention of the Employerthat employees be not unjustly dischargedIt is strictly under-stood and agreed, however,that the question as to the proprietyof the employee's discharge is in no event to be one for arbi-tration and that any action of reinstatement, if any, will betaken voluntarily by the Employer if it deems such reinstatementadvisableThe 1941 contract was, accordingly, so amendedDuring this entire period and up to the time of the 1941 strike,hereinafter referred to, the C B C , in addition to its negotiationsconcerning the contract, met with Karp and discussed grievances,individual wage increases, and lay-offsMoreover, the C B C, pur-suant to an informal understanding with the management, wasadvised, and consulted with respect to all proposed discharges orlay-offs-'In August 1940 the Union first began to organize the respondent',slantLouis Haberman, employed by the respondent as a die setter,signed an application card in the Union at about this timeAfter a,month or two, however; activity on behalf of the Union subsidedThereafter, during January 1941 there was a movement on the partof some of the employees to elect Haberman, who was also a memberof the Employees Union, chair man of the C B CGummed paperslips reading "Lou Haberman for Shop Chapman" appeared in theplant and,the same legend was scratched on the walls of the three 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDlavatories in the iespondent's 30th Stieet shop 12Mai tin Gouldtestified that in January of eaily'Febiuaiy 1941, while he was workingin the pioduction office, he overheard Superintendent Willy Lampe,Tom Reger, foreman of the bench-assembly depaitment, and BillKapplinghaus, head die setter, speculating as to the probability ofHaberman being elected chairman of the C B CGould testified thatLampe inquired as to Habeiman's prospects of becoming shop chair-man; that "Tom Reger asked Bill Kapplinghaus how he felt aboutit as he was close to the men out in the shop", and that Kapplinghausreplied that Haberman was "pretty much of a thieat" but he feltthat he could "handle the situation and that [Haberman] would notbecome shop chair man " 13they said that Lew [Haberman] was getting a lot of supportfrom the men because of the fact that he was nailing demands andinteresting the men in the way that they wanted to get betterpay, better working conditions, that =they wanted to have a realunion, and that Lew was undermining the faith of the men in theKarp Metal Employees Association, calling it a company union,and other such things, and he felt that anyhow-that is, BillKapplinghaus felt, and Tom Regei agreed with him, there werepossibilities of squelching any opinion at the coming Karp MetalEmployees Association meeting but that Lew would be defeated.Although Lampe, Kapplinghaus, and Reger denied participation in theconveisation as related by Gould, the Trial Examiner credited thetestimony of GouldIn view of what admittedly occuried at theJanuai y 28,,1941, meeting of the Employees Union, discussed below,and the Trial Examiner's resolution of the conflicting testimony, wealso credit Gould's testimonyThe Employees Union met on January 28, 1941, 3 days before thesigning of its annual coati act with the respondentAlthough thei ecoi d is not entirely clear, it appears that some of Habeiman's sup-porters piesent at the meeting, demanded a change in the personnelof the C B C When this occurred, Foreman Tom Reger asked for,and was granted, permission to address the meeting 14Reger em-11Until October 1940, the respondent operated only 1 shop, employing 85 to 90 em-=ployees, at 30th StreetIn that month an additional shop was opened at 38th Street InFibruaiy 1941 the respondent acquued a,shop at 42nd StreetThe term "plant"as usedherein includes all the respondent's shops unless otherwise specified,ifmore than 1 shopwas in existence at the time13Kapplinghaus at this time was chaniran of the C B C and as such,presided at allmembership meetings as well as committee meetingsAs stated above, Kapplinghaus wasi ead die setter and a supervisor, employee- 14 Reger had been made a foteman in August 1919 and at that time resigned as chair-man of the C B C Prior to August 1939 foremen were not eligible to attend meetingsof the Employees UnionAt that time, howeer,the members agreed to permit foremento attend meetings,they were not, however, to lute or speak at such meetings withoutpermission from the members present KARP- METAL PRODUCTS CO , INC.133phaslzed the fact that the existing C B' C was at that time engagedIn negotiations with President Karp about wage increases, and, ac-cording to his own testimony which we accept, as did the Trial Exam-iner, he further statedWell, it is up to the men, up to all of youse, to decide on what youwant to do, if you aie going to have a new committee or not, butfrom my knowledge I would say, let the old committee work for thenext month or so, and if you do find that the committee does notfunction the way it is supposed to, you always have time enoughto change the committee and elect the men the way you want themConstantine Doidonm, an employee, testified without contradiction andwe find, that after Leger had spoken, Haberman arose and remarkedthat it was improper for foremen to take pait in the meeting; thatReger replied that "the workers should be glad to have the foremenin their meetings, because they could work side by side with the fore-men and the foremen should work side by side with the workers" ; andthat when Haberman then urged that there be an election by secretballot for 'new members of the C B C, Roy Bloom, a supeivisor,1 emai ked, "All right, can't we talk to one another here 2We can havean open vote 715A motion was then made and carried, by a showof hands, that the existing C B C continue to function unchangedAgitation for a change in the membership of the C B C continuedafter the January 28 meetingAlex Ralston testified that in MaichofApril 1941, just piior to a, meeting of the Employees Union, liewas approached sepal ately by Foreman Regei, and Bill Kapplnlghaus,both of whom asked him if he would accept the nomination for chair-man of the C B C16 When Ralston asked why they wanted himto run, lie was told by each that "there was some oiganizing by theC I 0 going on in the shop and unless they could get some old timerlikemyself as shop chairman they would lose control of the men mthe shop "Ralston refused to accept the nomination because he hadrecently received a wage cut and felt that President Kamp might thinkthat he was attempting to further his own interests by becoming chair-man of the C B C At the Employees Union meeting which followedthese conveisations, Ralston moved that the existing C B C be givenavote of confidenceThe motion was carried by a show of handsAlthough Reger and Kapphnghaus denied that they solicited Ralston]a Bloom s supeivrsoiystatus is fully consider( d in Section III C 1,antra16Ralston had been a leading member of the original Shop Committee which existed from1933 to 1937 Ile resigned from the Shop Committee in 1936, however, when he wasmade foicman of the welding department In 1938, Ralston served for a short time asforeman of the bench assembly department, but at his own request, was i ( lieved of thispositionThe testimony is in conflict as to whether Ralston again became foreman ofwelders, or whether he became an ordinary welder, when he left the bench assembly de-partnrentAt the time of the hearing he was no longer employed by the respondent 134DECISIONS-OF NATIONAL LABOR RELATIONS BOARDto run for chairman of the C B C, they both admitted discussingRalston's wage cut with him at the time. The Trial Examiner didnot credit the denials of Reger and Kapplinghaus,nor do weWefind that both supervisors solicited Ralston to run for chairman ofthe C B C in April 1941,substantially as testified to by the latter.Constantine Doidoni testified that during the spring of 1941 heworked at the 38th Street shop as a truck diiver undei Foieman OttoPanzer, and that on one occasion clueing this period, Panzei instructedDordoni and employee Tony Randi to stop woik and go to an Em-ployees Union meeting at Windmill TaveinPanzer stated to Dor-doni that "Theie is a reelection for a new committeemake surethat this fellow there,Red, does not get inThe little shoit Jew thathas got the glasses "Dordoni testified that he understood that Panzerwas referring to Louis Haberman.Panzer denied that he had in-stiucted Dordoni and Randi to attend this meetingThere is othertestimony;herein credited, that in thelatter pait of 1940 and the earlypart of 1941 the respondent's supeivisors weie aware of agitationamong the employees foe a change in the membership of the C. B C,and made efforts to pievent such a changeAccordingly, we accept,as did the Trial Examinei,Dordoni's account of the incident relatedaboveIn May 1941 two oeganizers for the Union appeared at the plantand renewed the organizational activities begun in 1940Meetingswere held outside the respondent's plant for the benefit of workerson the various shiftsPamphlets announcing meetings and advisingthe workers of the activities and program of the Union were dis-tiibuted and membeiships were solicited,both outside,and surrepti-tiously within, the plantOn May 23, 1941, Nat Lerner, business representative of the Union,wired President Karp, iequesting an immediate conference regarding"hours, wages and working conditions foe union men in the plant "Karp, after conferring with the C B C, replied to the Union's tele-gram, stating that he knew of no grievances of the employees overwages, hours,and working conditions,but "if you represent even oneemployee, we are willing to consider any grievance that you maypresent on his behalf "The letter then requested that the Union"write us indetail asto.grievances,and we will give it dueconsiderationIf it is one that we can coirect we will be glad to doso"The Union had arranged for a meeting at 4 p m on the afternoonofMay 26 ata restaurant near the plantIn the moiniig and atnoon on May 26, organizers distributed pamphlets in front of the KARPMEThL PRODUCTS GO , INC-135plant advertising the proposed meetingAt about 3 45 p m 14notices of an Employees Union meeting to be held alsoon May 26,at Sunset Hall, appeared for the first time on the plant bulletin boards.Tied Perri, an employee, testified without contradiction, and we findas did the Trial Examiner, that at about 4 o'clock, Lou Karp, brotherofMilton J Kaip, and superintendent of the night shift at 30thStreet, stood at the entiance to that shop and reminded those on theday shift, as they left, to attend the Employees UnionmeetingHealso instructed those ieporting for the night shift to attend thismeeting, advising them that there would be no work on the night shiftuntilthe meeting was overThe scheduled meeting of the Union was not held at the restaurant.Instead, its members went to the Sunset Hall meeting with 2 organ-izeis, Nat Lerner and Matthew MillerMore than 150 of the respond-ent's employees were at the Sunset Hall meeting of the EmployeesUnion, including a number of foremen 18 Chairman Bill Kappling-haus iefused to open the meeting while the 2 union organizers werepresent, because they were not employees of the iespondent _ Aftersome discussion, it was decided to put to a ballot vote the question ofwhether the oiganizeis should be excluded of permittedto remain andspeak to the employeesNeaily_ all the employees piesent, exceptForemen Tom Regei, Otto Panzer, and Fled Roebker, participated inthe votingThe vote was ovei whelmingly in favor of permitting theorganizers to speakHaberman then assumed chairmanship of themeeting and introduced Nat LernerWhile Leiner wasspeaking,adheients of the Employees Union cleated a great deal of confusion.Kapphnghaus, Reger, Bloom, Roebker, and Panzer left the meeting,as did about 50 of 60 othersMaitrn Gould and Alex Ralston testified that Otto Panzer usedobscene and threatening language towri d those employees who refusedto leave the meetingGould fuithei testified that while he wasdistributingunioncaids at the meeting, Foremen Roebker and Regervigorously reproached himGould testified that Roebker told himhe was "a damn fool for joining the C I 0 ", that he would receivenothing from the C I 0 and would "get in trouble"; that Regerthieatened to beat him up because he had joined the C I 0 and said,"I will get even with you yet " Gould further testified that at the14Four p in was the houi when the day shift ended and the night shift began at theplant"The testimony of Foreman Panzer reveals the attitude of the foremen toward theEmploiees UnionHe stated that at the time the union members arrivrd at Sunset Hall,"We were holdingourregular meeting and on,regular shop committee was up on the plat-form " (Emphasis supplied)When counsel for the Board inquired whether he was amember of the Employees Union, Panzer replied "I was considered one" 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, he saw both Panzer and Regei approach other men fromtheir respective department and ask them to leaveFled Perri testi-fied that his foreman, Regei, approached him after the vote was takenand said, "If you want to keep out of trouble, you better go home "Notwithstanding this admonition, Peiii remained at the meetingRoebker and Roger denied the testimony of Gould and PerriPanzeradmitted using obscene language at the meeting, but stated that hewas warning the men of the treatment they would receive from "thesekind of organizers", and that he told the employees "I am not goingto pay men outside, to work " The Trial Examiner did not creditthese denials nor do weWe find that the three foremen, when it becameapparent that a majority of the employees of the iespondent clesiiedto listen to the C I 0 orgamzeis, used threatening language as theyleft the meeting in an attempt to force employees under them to leavealsoConstantine Dordoni testified that while he was at woik on the nightof May 26, after having attended the Sunset Hall meeting, his fore-man, Fied Roebker, in obscene language accused Doidoni of havingbetiayed him "by bringing in the C I O" According to Dordom,Roebker accused him of being "a Communist and an agitator"; addingthat instead of sending him home as he was tempted to do, Roebkerwould give Dordom all the "donkey jobs" and make it "so tough"for him that he would "have to quit " In view of the other anti-union statements attributed to Roebker and herein credited, we donot credit Roebkei's denial that he made the statements set forth aboveWe find as did the Trial Examiner, that Roebker made the remarksascribed to him by DordoniMartin Gould testified that when he reported to woik on May 27,Ernest Knauf, under whom he was working as a general helper, re-fused to lend him any tools or to woik with himWhen Gould com-plained to Foreman Roger about Knauf's refusal, Roger said, "Whatdo you want the old guys to do? They don't like you young fellowscoming around heie showing them what to do by joining the C I 0 ,being a big bunch of guys " Gould insisted that lie merely wantedto work and that his C I 0 affiliation was "a piivate matter " Rogerresponded "You didn't have to join the C I 0You will get nothinggood out of that racket " Roger did not deny this testimony and wefind, as did the Trial Examiner, that he made these statements asattributed to him by GouldOn the same moini ng Reger asked FieclPerri why he had iemamed at the meeting, and stated that Peiri would"get in trouble hanging around with those Communists " Roger alsotold Perri at that time that even though he, Ferri, had signed a unionapplication card, he could still change his mind and withdraw, andx KARPMETAL PRODUCTS CO , INC137added that a few men had come into his office that morning, and hadtorn up their union application cardsIn the afternoon, Roger againspoke to Perri, telling him that he was foolish to join the Union, thatanything he wanted he could get from "Mr Karp," and that if therewas "any trouble at the shop and if I [Perri] want to work at another,hop I would be blackballed because I was a union agitator "Weagree with the Trial Examiner that Roger's denial that this conveisa-tion with Perri took place is not credibleWe find that Roger criticizedand threatened Gould and Perri because they had joined the Union,and that he attempted to coerce Perri into withdrawing from theUnionOn May 26, after the Sunset Hall meeting, the Union's businessrepresentative wrote to the respondent stating that "the majority ofyour employees are members of our local union", and that "the Unionwould like to discuss wages, hours and working conditions on behalfof these members "He further requested that the respondent indicatea time and place mutually convenient "to discuss these matters "On May 27, upon receipt of the Union's letter, President Karp con-ferred with the C B C and informed them of the Union's claim ofmajority representation and its demand for recognitionThe C B C.reported to Karp that as a result of the Union's claim to a majority,ameeting of the Employees Union had been called, the precedingevening at Sunset Hall, and that the meeting had been taken over bythe UnionNotwithstanding this information, Karp replied to theUnion as followsYour claim that you represent a majority of our employees is adeliberate mis-statement of fact, since we know that you are fullyaware that our employees have designated a Collective Bargain-ing Committee to represent them only last January, and againthis April have notified us that that agency still represents ouremployeesThe letterrenter atedthat if the Unionwould present in writing thegrievance of any employee "you may represent" it would be givenconsider ationOn May 28, 1941, President Karp assembled at the 30th Streetshop during working hours nearly all the employees working in thethree shops of the respondent and delivered a prepared speech , Karpreferred to a recent speech by President Roosevelt on national defense,and stressed the fact that the respondent was a defense industry, andthat he, Karp, wanted to avoid any niterr.uption in productionHediscussed the contract with the Employees Union as it hadexistedsince February 1937, and stated that "under this system of collective 138rDECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining you have received great benefits"He referred to theUnion's efforts"to cause dissatisfaction"and read the correspondencehe had had with the Union up to that timeKarp then remarkedWe understand that this outside association has informed someof our employees that they will call a strike unless the companyacceded to their demands, and that they will smash and damagethe cars of those employees who refuse to heed their advice, thatthey intend to put sugar and emery into the motors of our trucks.and stated that this indicated an intention to sabotage the defenseprogram by "enemiesof this country "Referring to the Union heasked,"What better conditions can they or anyone else obtain foryou than what you now enjoy?"and added that the respondent in-tended"to use every legal means for the enforcement"of the contractthen in existencewith the Employees UnionOn Monday, June 2, shop stewards of the Union appeared at workwearing their steward buttonsBillKapplinghaus directed MartinGould to remove his buttonGould refusedKapplinghause left,and in about 5 minutes returned and ordered all the union stewardsat the 30th Street shop to report to Kaip's officeWhen the stew-ards did so, they found assembled the C B C, President Karp,-Superintendent Lampe, and Foreman RegerKarp said to the stew-ards,according to Martin Gould,"It is a violation of the Wagnerlaw for you fellows to wear those buttons in the plant.I am tellingyou to take them off I will not be responsible for anything thatis going to happen to you men if you persist in wearing these buttonsin the plant "Karp then turned to Kapplinghaus and the othermembers of the C B C and said, "You fellows don't worry aboutthese guysI recognize you as the bargaining agency for the work-ers in this shop and I shall continue to recognize you " The stewardsthen left the office but refused to remove their buttonsLouis Hab-erman corroborated Gould's statement of what took place at thismeetingKarp admitted that, upon complaint to him by some mem-ber of the C B C , he sent for the union stewards and, in thepresence of the C B C advised the stewards to remove their buttonsor -"there might be trouble, and furthermore, wearing buttons wasdisrupting production,and it was something that was not fair tome " Karp denied that he said that the wearing of the buttonswas a violation of the Wagner ActUnder all the circumstances, wedo not credit Karp's denial in this respect, and we find that hemade the statements attributed to him by Gould and Haberman.After this conference,on the same day, Karp caused to be posted onthe time clock at 30th Street a notice as follows : KARPMETAL PRODUCTS CO , INC.139NOTICE TO ALL EMPLOYEES IIT HAS COME TO OUR ATTENTION THAT CERTAIN EMPLOYEESARE WEARING BUTTONS DESIGNATING THEM AS SHOP STEWARTS(SIC) AND AS CHIEF STEWARTYOU ARE HEREBY NOTIFIED, THAT THE MANAGEMENT DOESNOT RECOGNIZE ANY SUCH POSITIONS IN THE COMPANY ANDTHAT THESE MEN HAVE NO AUTHORITY WHATSOEVER IN THEPLANT DURING COMPANY TIME OR ON COMPANY PROPERTY!AND THAT EMPLOYEES ARE CAUTIONED TO PAY NO ATTENTIONTO ANY ORDERS OR REQUESTS MADE BY ANY SUCH INDIVIDUALSTHIS PLANT IS RUN ON THE OPEN SHOP PRINCIPLE AND YOUARE REPRESENTED BY A DULY ELECTED COLLECTIVE BARGAININGCOMMITTEEIF YOU HAVE ANY GRIEVANCES THEY MAY BE PRESENTED TOTHEM AS USUALM J KARP,President.B Concluding findings with respect to the respondent's interferencewith the formation and administration of the Employees Unionand contribution of support to it; other acts of interferenceIt is clear that the respondent instigated the formation of theEmployees UnionIn January 1937 a majority of the employeessupported a strike called by the I A MDespite this fact, Karpopened negotiations looking toward a conclusion of the strike, withthepieviously existing Shop Committee of his employeesHetheieby attempted to undercut the authoiity of the I A M, andserved notice upon the employees that he intended to deal with theirand the existing Shop Committee, supplemented by other employeesselected byKarp himselfA leading member of the committeewhich called upon Karp puisuant to his suggestion, was Bill Kap-plinghaus, head die setter, and a supervisory employeeDuring hisfirst conference with this committee, Karp made it plain that whilehe would not sign a contiact with "any union," he was quite willingto negotiate a contract with his own "working men " It is not sur-prising, theiefore, that after the strike had continued for severalmoie days, another committee was elected by the strikeis to securefi om Kai p a contract which would not be a "union conti act"Kaip, rho had consulted the Brooklyn Chamber of Commerceconcerning ways and means of ending the strike, readily agreed toprepare such a contract, and instructed the committee that had calledupon him to return later with a larger committee "with authority toact "Kaip secuied from L L Balleisen a form of contract whichwas thereafter submitted to his employees for approvalThis con-tractwas almost identical in form to other contracts emanatingfrom Balleisen and which we have considered in a number of 'cases 140DECISIONS OF NATIONAL LABOR RRLATIONS BOARDheretofore decidedWe have uniformly held that these contracts aredesigned to discourage membei ship in a labor organization, and thatthey are invalid 19The contracts uncles consideration were betweenthe, employer and the company-instigated C B C, and the employerand "each and every one of the employees" The signers of the con-tracts relinquished the light to sti ike, and the right to demand aclosed shop or the iecognition of 'any union "Repiesentation bya legitimate labor organization in the settlement of disputes or forpurposes of collective bargaining was thereby foreclosedThe ie-spondent contends that the 1941 "amendment" to the 1937 contractscured any taint of illegality attaching to the original contractsWecannot agreeUnder the "amendment," most of the obstacles tothe exeicise of fiee collective baigaining rights weie retainedWefind that the contracts and the amended coati acts are invalid andvoidAftei the Employees Union was formed, the respondent not onlypeimitted free use of its bulletin boards for notices of meetings, butalso set ahead the staiting hour of the night shift so that all em-ployees might attend such meetingsMoi eovei , it peimitted foremenand other supervisory officials to take an active part in the meetingsof the Employees Union, makuig no effoit to infoim its employeesthat the activities ,engaged in and sentiments expressed by these per-sons did not accord with the respondent's own desiresThese factsfurther reveal the respondent's active participation and Interest inthe formation and administration of the Employees UnionIn January 1941, the Union became active in the respondent's plantImmediately Lampe, Kapplmghaus, Regei, and Bloom, supervisoryofficials,brought then influence to bear to prevent Haberman, tstaunch union adherent, from becoming chairman of the C B C ,and to insure that the members of the C B C then serving, whowere docile to the wishes of management, remained in then positionsof influenceWhen the Union scheduled its May 26 meeting, theEmployees Union also announced a meeting and employees wereinstiucted by Lou Kaip, super intendent of the night shift, to attendthe meeting of the latter organizationThereafter, when the Uniontook over the Employees Union meeting, Foremen Reger, Roebker,and Panzer, in obscene and coercive language, berated employees fortheir union sympathies and threatened them with demotion, black-listing, and other reprisalsDuring this same period, Karp clearly demonstrated his preferencefor the Employees Union and his hostility toward the Union, by con-nMattei of NationalLhco,tceCompanyandBaheiy it Confectionery IVoikers Interna-tional Union of Amenca,Local Union y05, etc, 7 NL R B 537, aff'd in this particular inNational Licorice Co v N L RB, 309 U S 350 KARP' METAL PRODUCTS CO, INC141suiting the C B C concerning the Union's claim to a majority, andby Iefusing to meet with any repiesentative of the latter group Inhis May 28 speech, inoreovei, Karp seived cleat notice upon the em-ployees that he intended to continue to deal with the Employees Union,and that he i egaided members of the Union as saboteurs and "enemiesof this country."The latter accusation constituted a scurrilous andunjustified attempt by the respondent to identify the Union, and itsmembers with Kaip's veiled references to sabotage of the defenseprogram 20Further, on June 2 Karp, at the request of members of the C B C ,attempted so to intimidate the stewards of the Union that they wouldremove their union buttons, and followed this attempt with a noticediscrediting the Union's representatives and 1eaffirming his intention todeal only w All the C B CWe find that the respondent dominated and interfered with theformation and administration of the Employees Union, and that bysuch conduct, as n^,ell as by its coercive acts and expressions of openhostility toward the Union, as set forth above, the respondent hasinter fen ed' with, i esti allied, and coerced its employees in the exec caseof the i ights guaranteed in Section 7 of the ActCThe refusal to bargain collectively1The appropriate unitThe amended complaint alleges that all employees of the respondentin its three shops, exclusive of supervisory, clerical, and office em-ployees, and salesmen, constitute a unit appropriate for the purposesof collective bargainingAt the hearing, the respondent did notobject to the exclusion of clerical and office employees, and salesmen,from the mut It agreed that Superintendent Willy Lampe and StockClerk Heinz Ostlieimer should also be excluded It contended, how-ever, that all other production supervisors in. its plant properly come20At the honing the cespondent contended that Kaip, in making the May 28 speech, wasmote ited b3 geruine feat of sabot ige, and not b3 any antiunion biasAs support forthis contention, the tesponlent introduced cvidence that p rot to the time of the speech,Karp had been in communication with the F B I and with an offlcei fioni the NavalInteil Bence Office concernu g nays mid means of guaiding his plant against sabotageAfte, this et dunce had been intioduced, Bonds ccunsel prcceeded to crossesamme someof the respondents witnesses who were obviously Getman of of Gelman eetiaction withieference to whethct they were cite/ens, had registered as aliens, of had lid their linget-pruits tihen stating thit in seeking to elicit this mfoimithon be was testing the veracityof the respondent's delense that it foaled sabotage and had t,ken steps in cooperationwith the F 'B 1 to eliminate the possibility of sabotageThe respondent isserts thatthis questioning bs Bo ird s counsel constituted an attempt to nntimidnte its witnesses,although it alleges no spicifle mstmce of picjudice ausing theiefiomWe find no meritin th s assertionWe believe that tlu cespondent cp2ned tie door to such qu2stionnng byits attempted defensewith ie-pect to the tespoident's main contention-that Kaip'sMa} 23 sp,ech wis not calculated to connect the Union with prospective acts of sabotagein the plant-we think the speech, on its face, belies 'my such contention 142DECISIONS OF NATIONAL LABOR -RELATIONS BOARDwithin an appropriate unit; while the Union asserted that foremen,Kapphnghaus the head die setter, and Roy Bloom and William James,the two lay-out men, should be excluded from such a unit.There are five foremen in the respondent's plant, namely, OttoPanzer, Tom Reger, Fied Roebker, Anthony Aspromante, and JackKarsch 21The recoi d clearly establishes that while for emen do nothave power to hue and discharge, they have authority over their par-ticular depai tmenf s, discipline employees under them to a certainextent, and ale consulted by both President Karp and SuperintendentLampe concerning the performance and ability of the men they super-vise.We shall, therefore, exclude the five foremen from the appro-priate unitWe'shall also exclude Lou Karp, brother of PresidentKarp and superintendent of the night shift, from such a unitBill Kapplinghaus has been head die setter in the pi ess departmentsince 1936He is also a key man 22 There was undenied testimonythat since the resignation of Carl Reschenberg, foreman of the pressdepartment, in April 1941, Kapphnghaus has been acting foremanof the press department on the day shiftHe does very little produc-tion work, devoting most of his time to supervising the work of thoseunder him.Roy Bloom and William James are also key men, andthe only two lay-out men in the plant 23 The lay-out men supervisethe cutting and bending of metal used in the production of articlesmanufactured in the plantMoreover, Karp testified that since thedeparture of Foreman Reschenberg, Bloom has been head of the bend-ing department, and is responsible solely to Superintendent LampeThe respondent contends that Kapplinghaus, Bloom, and Jamesdo the same type of work as 8 or 10 other key men in the plant, andthat therefore all key men should be treated similarly with respect totheir inclusion in, or exclusion from, an appropriate unitWe donot agree with this contentionIn addition to the high degree ofsupervisory power exercised by Kapplinghaus, Bloom, and James,there was testimony by Karp himself that these 3 per sons regularlyattended foremen's meetings where general questions of production,wage rates, and abilities of employees were discussed, while other keymen attended only special conferences relating to a particular prob-lem of production on which they had been workingWe find thatKapplinghaus, Bloom, and James per form supervisory functions andshould be excluded from the unitZrThe respondent contends that Kirsch is only a key man, and not a foremanHowever,Kaip testified that Karsch was acting foreman of the press department on the nightshift, and he was designated as a foreman on the respondent's June 3, 1941, pay rollWefind thatKarsch is a foreman22Key men are the oldest, most highly skilled, and best paid men in their departmentsThey instruct new employees and, under the supervision of the foremen, direct the workof learners and helpersL2William James left the respondent's employ during the course of the hearingTherecord does not disclose who succeeded him KARP METAL PRODUCTSCO, INC.143The parties made no specific contention as to the inclusion or exclu-sion of employee Aithui BeattieThe record discloses, however, thatBeattie is acting foreman of the paint shop on the night shiftUnderthese ciicumstances, we shall exclude Arthur Beattie from the appro-priate unitThe Union agi eed at the heai ing that Stanley Kasczmarczyk shouldcome within the unitSince however, President Kaip and Superin-tendent Lampe testified without contradiction that Kasczmarczyk wasacting foieman of the 10 metal cutteis in the plant, and that he iegu-laily attended foiemen's meetings, we shall exclude him fiom the unitalso-We find that all employees of the iespondent in its thiee shops inNew Yoik City, excluding cleiical and office employees, salesmen, thesuperintendent, the night supeiiitendent, the stock cleik, foremen,Bill Kapplmghaus, Roy Bloom, William James, Arthur Beattie, andStantey Kascznnaiczyk, at all tines material herein constituted, andthat they now constitute, a unit appiopriate for the purposes of col-lective bargaining with iespect to rates of pay, wages, hours of em-ployment, and other conditions of employment, and that said unitinsui es to employees of the i espondent the full benefit of the right toself-organization and to collective baigaining and otherwiseeffectu-ates the policies of the Act2Repiesentation by the Union of a majority in the appropriate unitOn June 3, 1941, the respondent employed 172 persons in the unitofound above to be appropriate In support of its contention thatit repiesented a majority of the employees, the Union produced at thehearing application cards of 116 employees within such unitEighty-eight of these caids bore dates piioi to June 3, 1941, and 28 of themwere undated 14As to the undated cards, seveial witnesses, crediblyand without contiadiction, testified that all but 5 of them had beencollected prior to June 3; and Hambuiger, who had signed 1 of the 5remaining cards, testified that he did so piior to June 3Anotherwitness,Abi amowitz, testified without contradiction that he alsohad signed a card piior to June 3, but that his caid had been lost.If the 4 cards not identified as to time of signing are omitted, thereremains competent and ciedible evidence that on June 3, 1941, 112employees had signed application cards in the Union.Concerning these 112 cards, counsel for the Employees Union intro-duced evidence that 3 peisons signed caids because of fear of physicalviolence, that 14 signed because the Union had represented that ifthey did not sign and the Uijion was iecognized in the plant, theseemployees could not continue to woik, that 4 peisons signed aftei24Arthur Beattie;s card,which wis undated, has been omitti d from any computation ofmajority,since se have excluded him fiom the unit 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 3, 1941, and their cards bear incorrect dates (another of theseis among the 3 employees mentioned above who are alleged to havesigned through fear of physical violence) ; that 1 person was drunkashen he signed his card; that another did not remember signing aunion card, and that still another had changed his mind and hadasked for his card back before June 3The respondent introducedevidence, moreover, that 4 other individuals whose car ds were in eve-dente, had ceased to be employed by the respondent on June 3With respect to the 14 employees who testified that they signedcards because of the Union's representations that if it were recognizedin the plant they would lose their jobs, we are of the opinion that thetestimony of these witnesses does not disclose facts which in any wayaffect the validity of their designation of the Union as a collectivebargaining representativeThe Board and the courts have held thatoral persuasion in obtaining union applications, consisting of argu-ments addressed to the employees self-interest, without threat ofphysical violence, is not improper 25Since we hold that these 14cards are valid, it appears that the Union has a clear majority-98out of 172 eligible employees-without regard to the remaining con-troverted cardsUnder these circumstances we find it unnecessaryto pass upon the other cards alleged to be invalid 2eWe find that on June 3, 1941, and at all times thereafter, the Unionwas the duly designated representative of a majority of the em-ployees in the unit found appropriate and, pursuant to Section 9 (a)025N L R B v Dahlstrom Metallic Door Company,112 F(2d) 736(C C A 2), enfgMatter of Dahlstrom Metallic Door CompanyandUnited Electrical,RadioitMachineWorkers of Ameisca,Local No307, 11 N L R B 408,Matter of Delaware-New JerseyFei>y CompanyandUnited MarineDivision,Local No333,agiihated with the A F of Land the I L A,30 N L R B 82020 It should be noted th it the following facts tend seiiously to impeach all evidenceintroduced by Schneideiman, counsel for the Employees Union,that some of the Unioncards were inNalidDuring the hearing, Schneiderman was permitted to take away with him for exami-nation,Union cards winch had been introduced into evidence by the BoardThere-after,Scbneidei man put on the stand the witnesses mentioned in the text above, wootestified that they had signed Union cards solely because of tbieats, fear of violence,etcFifteen of these witnesses admitted on moss-examination that shortly beforethey testified,their foremen,orKapplinghaus,had asked them whether they hadsigned Union cards, aid upon receiving an affirmative answer,hadduettedthem togo and confer with Schneiderman about their cardsThese witnesses also stated thatno reason had baen given them for such an of der,and that Schneider man,question-ing them sepaiatel3,had meieli asked them why they signed the cards, without tell-ing them where he had obtained the cards,orwhat lie intended to do with theinformation lie was securingTypical of the improper manner in which the testi-mony of these witnesses was seemed, is the followingWitness Di PalieoQWho told you to see Mr Schneiderman,A There was 2 group going up to see him and I said,"Where are you going"And then told me they wen e going up to see Alt Schneidei nian the lawn er, and I said,"What foiAnd theysaid,"Everybody has got to gothatsigned cads"(Italicssupplied )Witness William Beattietestified that Foreman Panzer asked him if he had signed a Unioncard,and then said,"You will have to go down and see AIr Schnoideirran KARP METAL PRODUCTS CO , INC145of the Act, was the exclusive i epi esentative of all the employees insuch unit for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employmnent, and other conditions ofemployment3The refusal to baigaln, the strike0aSequence of eventsThe amended complaint alleges that "on o> about June 3, 1941,and at all times theieafter" the iespondent refused to bargain withthe UnionThe Iespondent denies this allegationAs stated in Section IIIA, supra,when the Union notified Karpon May 26, 1941, that it Iepresented a majority of the employees,Karp conferred immediately with the C B C, and then wrote tothe Union stating that its claim was "a deliberate mis-statement offact "Ignoing its request for a conference, Karp further informedthe Union that it should file its grievances in writingThereafter,on May 28, Karp, in his speech to the employees, referred to theUnion's efforts to "cause dissatisfaction" and stressed the benefitswhich had accrued to the employees under the contract with theEmployees Union.On May 27, 1941, the Union filed at the Board's Regional Officecharges that the respondent had engaged in unfair labor practices 24On May 29, 1911, Leiner wrote to the respondent requesting that itcease dealing with the "so-called collective bargaining committeeas it is company dominated and no longer represents a majority ofthe workers," and that it recognize "the CIO committee In the shop "The letter submitted a list of demands and requested that the re-spondent meet with representatives of the Union and "bargain col-lectively in good faith"Leiner intimated that further delay inineeting with the union representatives might result in a strike.On June 2 President Kai p called in the stewards of the Union andunsuccessfully sought to coerce them into removing their steward'sbuttons 28At that conference, the C B C was present and Kaipstated to its members, "You fellows don't worry about those guys1 recognize you as the bargaining agency for the workers in this shopand I shall continue to recognize you "At about this same time, anofficial of the Board's Regional Office requested that a representativeof the respondent come to the Regional Office for a conference onJune 3At this conference, the respondent was represented by itsattorney, Samuel Rubinton, the Union by its attorney, its businessagent, and a group of membeis, and the Employees Union by Bill21On the same date the Union filed ,ith the Regional Office a petition for investigationand ceititication of representatnes pursuant to Section 9 (c) of the ActThis petitionwaq later withdrawn28See, Section III A,supra472314-42-vol 42--10 146DECISIONSOF NATIONALLABOR RELATIONS BOARDIiapplinghaus, Roy Bloom, Harry Charatz, and Henry Sigle, mein-bers of the C B C During the conference, the Union, through itsattorney, again stated that it represented a majority of the respond-ent's employeesAs proof of its claim it offered to produce its mem-bership cards for inspection and check by the Board's representativeWhen the respondent refused this offer, the Union, as a compromise,proposed that a consent election be held under the auspices of theBoard, with both unions appearing on the ballotBoth the respond-ent and representatives of the Employees Union refused to consentto the proposed election, taking the position that the 1937 contractwas a bar to an election 2°This position was reaffirmed at a fuitherconference in the Board's Regional Office on June 1030On the day following the June 3 conference, the respondent postedon the time clock at its 30th Street shop, a notice readingTo all EmployeesDo not be mislead by false statements in circulars being handedto you :This company and the independent shop union isnot beaten!The National Labor Relations Board made no decision yesterdayabout your contract IThey cannot make a decision until a hear-ing is heldNo healing has been called for and no hearing hasbeen held !Yesterdays meeting was only a conference for the NationalLabor Relations Board to obtain information from both sidesThe National Labor Relations Board decided about three yearsago that your contract is legal)It is just as legal today even moreso !No court has thrown out your contract as being illegal )M J KARP,PresidentJUNE 4,1941This notice was a misstatement of the purpose of the June 3conference and what occurred therein, and of the action previouslytaken by the Board relative to the 1937 contract 3129The respondent raised a further defense to its refusal,on June 3,to consent to anelection, vv that the Union did not agree to abide by the results of such an election, butieserred the right,in the event the Employees Union won,to contest the validity of thecontract and the legitimacy of the Employees Union itselfThe Union's reservation, ofcourse, constitutes no defense to the respondent's refusal to accept the results of a cardcheck , nor is it, in our opinion,a defense to the refusal to consent to an electionClearly,a legitimate union cannot be required to wane its right to proceed with an 8 (2) chargeunder the Act, while requesting an interim determination, by a ieasonable method, of itsright to represent the employees in collective baigaining80Tile facts concerning the conferences on June 3 and 10 are,substantially, not indisputeu The Board took no action on the 1937 contract at any timeThe respondent and theEmployees Union alleged as a separate defense to the complaint that on or about Septem-ber 21, 1938,the Board,through the Regional Director for the Second Region, issued a KARP METAL PRODUCTS COY INC147On June 4, 1941, Karp laid off six men, all members of the Union,until the following Monday, June 9 32The C B. C. was consultedprior to the lay-offs but the Union was not.Louis Haberman, chiefsteward of the Union, on the night of June 4, demanded that Karpi etui n the men to work the next day or "there would be trouble."Karp refused to do so, stating that the men would be put to work thefollowing Monday.The- iespondent claimed at the hearing that these,six temporary lay-offs were necessary because of its inability to securematerial, and that on the following Monday it proposed to reinstatethe six men and, if still short of material, to lay off other men tempo-rarilyAlthough the matter is not free from doubt, the Trial Exam-inei found, and upon the entire record we agree, that these lay-offs werenot because of membership in, or assistance to, the Union.In any event, however, the respondent's arbitrary attitude in refus-ing to recognize the Union on June 3, and its failure to confer withthe Union prior to the June 4 lay-offs, appears to have created resent-ment and confusion among the employees, and there was talk of astrikeAccording to the testimony of Tony Paghaio, he and otheremployees were approached while at work on June 4, 1941, andpromised pay increases by their foreman, Anthony Aspromonte, ifthey would not stop work if there was a strikeAlthough Aspromontedenied making any such promises, his denial is not credited in view ofthe anti-union attitude of the respondent heretofore foundWe find,as did the Trial Examiner, that Aspromonte promised union memberspay increases provided that they agreed not to support the Unionin the event of a strikeOn the evening of June 4, as a result of the respondent's actionsabove detailed, the executive board of the Union authorized a strikein the respondent's plant, and the next morning pickets were placedaround each of the 3 shopsWhen the strike staited, guards werehired and remained on duty thioughout the strikeNone of the 3shops was closedThere was evidence that 104 employees went onstrike, 21 of them i emainmg out only pal t of the timeDuring the strike, effoits were made by attorneys for the variousparties to settle the strike, but without successOn June 6 the respondent sent to each of its employees the followinglettercomplaint against the respondent, based upon similar charges by the complaining unionherein , that thereafter the union withdrew its charges and on August 10, 1939, the priorcomplaint was withdrawn by order of the BoardWe find no merit is this defenseThere was uncontradicted evidence that the prior charges were filed by Local 1223, U ER M W A, a union separate and distinct from the union complaining hereii The six men laid off were Ernest II Schwarts, Joseph Marcantonmo, Michael Gallaro,Angelo Montalto, James Musella, and James PhmneyThe last named was also a unionsteward- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDJUNE 6, 1941DEAR SIR Our records show that you have failed to report towork on Thursday June 5th and Friday June 6th, 1941We request that you report to work immediatelyWe are enclosing herewith check covering wages due to dateYours very truly,KARP METAL PRODUCTS Co , INC ,-Presidentmjk,mabOn June 10 the i esponclent sent the following letter to all employeeswho had remained away from work during the strikeKARP METAL PRODUCTS CO, INC,129-39th, St, Brooklyn, IV YJUNE 10th, 1941DEAR SIRWe have been mfoiined, by a number of out worker swho have i eturned to work, and fioni some of the other workerswho are still out, that strange agitators have visited their homes,neighborhood, or have called them on the telephone, mfoimmgthem that they would be beaten up and that then families wouldsuffer if they returned to workSuch acts are illegalIA recent New York Supreme CourtDecision has held that no one has the right in any way to inter-fere, picket, or telephone the home of any workers who refuseto go out on sti IkeThe right to work is as sacred as the right to strike IAs youknow, the'stirke in our plant has been caused by strangers whomwe think have only one purpose in mind, that is, to sabotage theNational Defense Program sThe company is using every safe-guaid and every law enforcing agency so that those of its em-ployees who desire to work may do so without fearSeveral ofthe agitators of this strikehavebeen given jail sentences forcommitting illegal actsThe company has made arrangements to pick you up at yourhome and to take you to and from your job If you desne toreturn to work, please call-Mr Louis Karp, at-SOuth 8-3800,who will make arrangements with you for your safe transit toand from your houseWe would also appreciate your informing us of any threatsthat you or your family may receiveTry to identify thosemaking the threatsWe will see that the law enforcing agenciesdeal with these violatorsI KARP METAL PRODUCTS COY INC149Do not be misled by agitators who ate not loyal Ameiican Citi-zenstIn our opinion, it is an act of Tieason to do anythingwhich would hurt the National Defense in this unlimitedemergencyWe earnestly request you to return to work t Please give thisletter deep consider ation tWe hope you will notify us of yourintentions to iesume work and thus help us fulfill our part in theNational Defense Program IYours very truly,KARP METALPRODUCTSCOY INC,petM J KARP,PresidentDuring the strike President Kaip attempted on three differentoccasions to take pictures of men on the picket lineKarp testifiedthat the wanted the pictures in order to identify the pickets, so thathe could sue those who had individually signed the contract in 1937,but that he had abandoned this plan on the advice of his attorneyOn Fi lcday June 27, the union stn lke committee called upon Karpand nifoimed him that the men would like to return to workKarpnotified the committee to tell the men to report on the following Mon-day, June 30, and stated that he would reemploy employees exceptthose who had been convicted of disorderly conduct arising out ofviolence during the strike 33The committee agreed to this arrange-mentOn the morning of June 30, most of the strikers assembledat the plant, and thereafter were returned to work as rapidly aspossible,b Concluding findingsPrior to June 3, 1941, the respondent clearly -demonstrated that,regardless of contrary claims by the Union, it intended to continueto recognize and deal ifith the dominated Employees UnionThisillegal course of conduct had its culmination in the respondent's re-fusal, on June 3, to allow the Union to prove its claim to represent amajority by either of two reasonable methodsSuch a refusal, viewedin the light of the respondent's manifest hostility toward the Unionand its clemonstiated favoiitism toward the Employees Union, con-,elusively establishes that Kamp was determined not to deal with theduly designated collective baigaining representative of his employeesThat the respondent, by ielyumg on its contract with the company-dominated C B C , cannot avoid its duty to bargain collectively withthe Union, is well establishedThe Boam d has held in like circum-stances that "the existence of a contra act with an employer-dominatedorganization affoids no justification for an employer's refusal to bar-31Three men were so convicted-Musella, Dominick Costaldo, and Joseph AndolenoThe first two were reemployed after the stakeAndoleno did not apply for reinstatement 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain collectively with the duly designated representative of themajoi ity of his employees within an appropriate unit.""On June 3 the respondent refused to allow the Union to proveits claim to majority, thus evading its statutory duty to bargaincollectivelyOn June 4, it notified its employees that its contractwith the C B S was legal and valid; on that saine day, Karp, afterconferiing with the C B C, but without notice to the Union, sud-denly laid off six employees in the plant, and Foreman Aspromonteattempted, by promises of a wage inci ease, to induce other employeesriot to noun the threatened strikeUnder such provocation, it is notsurprising that the employees struck in pi otest against the unfairlabor practices of their employeiOn June 6, the respondent warnedits employees to return to work, and on June 10, it reaffirmed itsrefusal to- bargain and notified its employees that "agitators" and"sti angers who [want to] sabotage the National Defense Program"had caused the strikeThe strike, which was caused by the unfairlabor practices of the respondent, did not, of course, suspend of annulthe respondent's obligation to baigain 35Since the Union was theexclusive representative of the employees, the provisions and policyof the Act clearly required that the respondent bargain collectively _with itThe respondent has evaded, and refused to fulfill thisobligationUpon the entire record we find, as did the Trial Examinee, thatthe respondent, on June 3, 1941, and at all times thereafter, hasiefused to bargain collectively with the Union as the exclusive rep-resentative of its employees in an appropriate unit, that the respond-ent, by the foregoing acts, has inteifeied with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act; and that the stiike of June 4, 1941, was caused andprolonged by the unfair labor practices of the respondentIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curi ing in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to lead$ Win Tehel Bottling Company, a co-partnershv,p composed of Wm Tehel, Irma Holloway,Melvrona Pitlik, and Anna TehelandInternational Brotherhood of Teamsters, Chaujfeuvs,Stablemen and Helpers, Local238,affiliated with the Amerorocan Federation of LabovandUnited Beverage Workers Association, party to the contract,30 N L R B 440 SeeMattero of Bradford Dyeing Association (U S A ) (a Corporation)andTextileWorkersOtganizrong Committee of the C 10, 4 N L R B 604, aft'd,N L R B vBradfordDyeingAss'n, 310 U S 318S5Jeffery-DeWstt Insulator Co v N L B B ,91 F (2d) 134 (C C A 4), cert denied,302 U S 731,Black Diamond S S Corp v N L R B,94 F (2d) 875 (C C A 2),ceit denied, 304 U S 579 KARP METAL PRODUCTS CO , INC151to labor disputes burdening and obstructing commerce and the freeflow of commerceV THE REMEDYHaving found-that the iespondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct, and to restore as nearly as possible the conditions which existedprior to the commission of the unfan labor practices-We have found that the respondent dominated and interfered v iththe formation and administration of the Employees Union and con-tributed support theretoIn order to remedy this unlawful condi-tion, we shall di ect the respondent to withdraw all recognition fromthe Employees Union as the representative of, the respondent's em-ployees for the purposes of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment, and to disestablish completelythe Employees Union as such representativeWe have previously found that the limitations on union activityimposed by the contracts interfered with, restrained, and coerced therespondent's employees in the exercise of their right to self-organiza-tion and collective bargainingSuch contracts are necessarily voidas contrary to the provisions of the Act", They are void on othergrounds also, namely, the character of the instrumentality throughwhich they purported to be negotiated and the means by which thesignatures of the employees were obtainedThe C B C , executivebody of the Employees Union, was under the domination of the re-spondent and was therefore not a proper bargaining representative forits employeesFurthermore, the signatures to the contracts were pro-cured by means of the illegal suggestions of the respondent's presi-dentThe purported "amendment" to the contracts in no wise alteredtheir essentially illegal characteristicsThe respondent must ceaseto give effect to its contracts with its employees and the EmployeesUnion or to any modification or extension thereofNothing in ourorder, however, shall be taken to require the respondent to vary thosewage, hour, and other such substantive features of its relations withthe employees themselves which the respondent may have establishedin performance of those contracts as extended, renewed, modified,supplemented, or supersededAs we have stated above, on March 20, 1942, Karp Employees Unionpetitioned for leave to intervene in these proceedings and moved toreopen the hearing to take additional testimonyOn the same daythe respondent also filed a motion to reopen the hearingThe motions"NationalLicorice Co v N L RB, 309 U S 350, aff'g as mod, 104 F (2d) 655(C C A 2)anf'g as mod,7 N L R B 537 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDof both parties alleged,inter alza,that Karp Employees Union cur-e ently repiesents a mad of ity of the respondent's employees, that theemployees have repudiated the Union, and that the respondent signeda-contract with Karp Employees Union on January 23, 1942, whichdoes not expire until 1945The allegations of these petitions, even ifti ue, are subsequent to and in no Way affect the acts complained of orthe legal conclusion to be drawn therefrom 47Since as we have found that the iespondent refused to bargaincollectively with the Union, we hold that an order requiring the re-spondent to bargain collectively, upon request, with Fabricated MetalLocal 1225, United Electrical, Radio & Machine Workers of America;C I 0 , as the exclusive representative of the employees in the appro-pi rate unit with respect to rates of pay, wages, hours of employment, orother conditions of en'iployment, is necessary to effectuate the policiesof the ActUpon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the followingICONCLUSIONS OF LAW1Fabricated Metal Local 1225, United Electrical, Radio & Ma-chineWorkers of America, C I 0, and The Collective BargainingCommittee of the Employees of the Karp Metal Products Co , Inc , alsoknown as the Kaip Metal Products Employees Union, ai e labor organ-izations within the meaning of Section 2 (5) of the Act2By dominating and interfering with the formation and admin-istration of, and contributing support to, The Collective BargainingCommittee of the Employees of the Kaip Metal Pioducts Co , Inc , alsoknown as Karp Metal Products Employees Union, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act3All employees of the respondent in its three Shops in New YorkCity, excluding clerical and office employees, salesmen, the supeiur-tendent, the night superintendent, the stock clerk, foremen, BillKapplmghaus, Roy Bloom, William James, Arthur Beattie, and Stan-leyKasczmarczyk, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act4 Fabricated Metal Local 1225, United Electrical, Radio & MachineWorkers of America, C I O , was on June 3, 1941, and at all Imesthereafter has been, the exclusive representative of all employees insuch unit for the proposes of collective bai gaining, within the meaningof Section 9 (a) of the Act_87 ATL B B v P LorillardCo , 314 U S 512,reversing and ienianding117 F (2d)021, with directionsto enforce16 N L R B 684,N L R B Y TheLouisvilleRefiningCompany,102F (2d) 678 (C C A 6) KARP METAL PRODUCTS CO , INC1535By iefusing and continuing to refuse to bargain collectively withFabiicatedMetal Local 1225,United Electrical,Radib & MachineWorkers of America, CI0, as the exclusive iepiesentative of itsemployees in the above-described unit, the iespondent has engaged inand is engagingin unfair labor practices,within themeaning ofSection 8 (5) of the Act6By interferingwith, restraining,and coercing its employees inthe exercise of the rights guaianteed in Section7 of the Act, therespondent has engaged in and isengagingin unfair laboi practices,within the meaning of Section 8(1) of the Act7The afoiesaid unfair labor practices aie unfair laboi practicesaffecting commeice, within the meaning of Section 2 (6) and (7) ofthe ActORDERUpon the basis of the above findings of factand conclusions of law,and pursuant to Section 10 (c) of the National Laboi Relations Act,the National Labor Relations Board hereby orders that the iespond-ent,Kaip Metal Products Co, Inc, New York City, and its officers,agents, successors, and assigns shall1Cease and desist from(a)Dominating and interfeiing with the administration of TheCollective Bargaining Committee of the Employees of the Karp MetalProducts Co , Inc , also known as Kaip Metal Pioducts EmployeesUnion, of with the formation of administiation of any other laboroiganization of its employees, and from contributing financial oi. othersuppoi t to The Collective Bargaining Committee of the Employeesof the Kaip Metal Pioducts Co, Inc, also known as Kaip MetalPioducts Employees Union, or any other labor oiganization of itsemployees,(b)Recognizing The Collective Baigaining Committee of the Em-ployees of the Kaip Metal Pioducts Co, Inc, also known as KarpMetal Pioducts Employees Union, as the representative of any of theemployees for the purpose of dealing with the respondent concerninggilevances, labor disputes, wages, rates of pay, hours of employment,or othei conditions of employment;(c)Giving effect to its contiacts with The Collective BargainingCommittee of the Employees of the Karp Metal Pioducts Co, Inc,alsoknown as Karp Metal Pioducts Employees Union, and itsindiv.dual contracts of employment with its employees,(d)Refusing the bargain collectively with Fabiicated Metal Local1225, United Electrical, Radio & Machine Works of America, C I O ,as the exclusive representative of all the employees in its thiee shops inNew York City, excluding clerical and office employees, salesmen, the 154-DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent, the night superintendent, the stock clerk, foi emen, BillKapplinghaus, Roy Bloom, William James, Arthur Beattie, and Stan-ley Kasczmarczyk, in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,loin, or assist labor oiganizations, to bargain collectively throughiepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act2 -Take the following affirmative action which the Boai d findswill effectuate the policies of the Act(a)Withdraw all recognition from The Collective Bargaining Com-mittee of the Employees of the Karp Metal Products Co, Inc, alsoknown as Karp Metal Products Employees Union, as the representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of employment, and completely dis-establish The Collective Bargaining Committee of the Employees ofthe Karp Metal Products Co , Inc , also known as Karp Metal ProductsEmployees Union, as such representative.(b)Personally inform in wiiting, the members of The CollectiveBargaining Committee of the Employees of the Karp Metal ProductsCo, Inc, also known as Karp Metal Products Employees Union, andeach of its employees who has signed an individual contract of employ-ment, that such contract constitutes a violation of the National LaborRelations Act, that the respondent is therefore obligated to discontinuesuch contract as a term or condition of employment ; and that theemployees are released from its obligations and the respondent will nolonger demand its performance;(c)Upon request bargain collectively with Fabiicated Metal Local1225, United Electrical, Radio & Machine Workers of America, C I.0 ,as the exclusive repiesentative of all employees of the respondent inits three shops in New York City, excluding cleiical and office em-'ployees, salesmen, the superintendent, the night superintendent, thestock clerk, foremen, Bill Kapplinghaus, Roy Bloom, William James,Arthur Beattie, and Stanley Kasczmarczyk, in respect to rates of pay,wages, hours of employment, or other conditions of employment;(d)Post immediately in conspicuous places throughout its threeshops in New York City and maintain for a period of not less thansixty (60) consecutive days from the date of posting, notices to itsemployees, stating- (1) that the respondent will not engage in theconduct for which it is ordered to cease and desist in paragraphs 1(a), (b), (c), (d), and (e) of this Order; and (2) that the respondent KARP METAL PRODUCTS CO) INC155will take the affirmative action set forth in paragraphs 2 (a), (b), and(c) of this Order;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps therespondent has taken to comply herewithSigned at Washington, D. C, this 8th day of July 1942MRGERARD D REILLY took no part in the consideration of the aboveDecision and Order